Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  151039                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
                                                                                                                      Justices
  In re N. S. A. McCARTHY, Minor.                                   SC: 151039
                                                                    COA: 318855
                                                                    Oakland CC Family Division:
                                                                    07-739244-NA

  ____________________________________/

          On order of the Court, the application for leave to appeal the January 15, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument, for the morning session on May 5, 2015, on whether to grant the application or
  take other action. MCR 7.302(H)(1). The parties and the lawyer-guardian ad litem
  (LGAL) shall file briefs no later than April 17, 2015, addressing whether termination of
  parental rights was in the best interests of the child. In particular, the parties and the
  LGAL shall address the effect given to the child’s age, her expressed desire for her
  mother to retain parental rights, and the LGAL’s concurrence that parental rights should
  not be terminated. See MCL 722.23(i). The parties should not submit mere restatements
  of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2015
         p0325d
                                                                               Clerk